DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 4/25/2022 are acknowledged and have been fully considered.  Claims 6-26 are now pending.  Claims 1-5 are canceled; claims 6-7 and 10-26 are amended; claims 7-9, 11, 17, and 20-22 are withdrawn; no claims are new.
Claims 6, 10, 12-16, 18-19, and 23-26 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/971,803, 62/972,486, 62/988,852, 62/990,283, and 62/992,137, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, none of the prior-filed applications provide adequate support or enablement for a macrolide drug or specifically for azithromycin. Additionally, it is noted that Application No. 62/971,803 fails to provide support for any species of chloroquine, zinc, macrolide drugs and azithromycin.  Application No. 62/972,486 fails to provide support for zinc, macrolide drugs, and azithromycin.  Application Nos. 62/988,852, 62/990,283, and 62/992,137 fail to provide support for macrolide drugs and azithromycin.  Thus, the priority date of the instant claims is 3/24/2020, the filing of the Application No. 16/828891.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 10, 12-16, 18, 19, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs or a pharmaceutical dosage form comprising (a) 50mg to 1000mg chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) 50mg to 500mg azithromycin; and (c) zinc. 
While there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.  
In the instant case, the specification speaks generally of (a) chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) a macrolide antibiotic or a macrolide drug; and (c) zinc and of (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc, Applicant’s elected species of the claimed genus, however the instant specification does not specifically disclose a method of treatment with those specific three components, either as a genus or elected species, nor does it even teach a pharmaceutical dosage form with the three species present.  The combination recited by the instant claims requires selection and combination of claim elements from a variety of lists in the instant specification, which rises to picking and choosing to arrive at the claimed invention. For example, zinc is only disclosed once in the instant specification (see [0042]), as part of a list of dozens of therapeutic agents (see [0037]-[0046] for the full recitation of agents), which does not include azithromycin.  Alternatively, azithromycin is taught to be part of a list of optional agents in any combination which spans from [0004]-[0036].  There are examples which use 200mg hydroxychloroquine twice a day and 50mg azithromycin three times a day (see Example 9), but one would have to pick from a totally unrelated list to arrive at the addition of zinc.  Thus, the specification does not provide the blaze marks necessary to guide a skilled artisan to the claimed invention.  

Claims 6, 10, 12-16, 18, 19, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 6 recites a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs or a pharmaceutical dosage form comprising (a) 50mg to 1000mg chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) 50mg to 1000mg azithromycin; and (c) zinc.  Applicant has specifically elected the species of (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc.
 The state of the prior art: The only known treatments which may treat, ameliorate, slow the progress of, or decrease the severity of a coronavirus are monoclonal antibodies, Molnupirvair (see Katella, “9 Things You Need To Know About the New COVID-19 Pill”), and Titonavir (“Pfizer’s Novel COVID-19 Oral Antiviral Treatment Candidate Reduced Risk of Hospitalization or Death by 89% in Interim Analysis of Phase 2/3 EPIC-HR Study).
 The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  COVID-19 patients can be either asymptomatic or symptomatic (see “COVID-19 basics”).  In symptomatic patients, typically those with mild cases recover within one to two weeks, while sever cases can take six weeks or more (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).  Most patients with a mild case of COVID-19 can rest at home and will recover on their own without treatment (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).
 The breadth of the claims:  The scope of the claims is very broad, and read on a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs or a pharmaceutical dosage form comprising (a) 50mg to 1000mg chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) 50mg to 1000mg azithromycin; and (c) zinc with no routes of administration or treatment schedule recited..  Applicant has specifically elected the species of (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc. 
The amount of direction or guidance presented:  The specification speaks generally (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc, however it does not specifically disclose a method of use with those specific three components nor does it even teach a pharmaceutical dosage form with the three species present.  The specification is silent as to routes of administration and treatment regimens for the claimed method. 
 The presence or absence of working examples: The specification provides working examples, however none of the examples utilize (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc nor do the examples establish treating, ameliorating, slowing the progress of, and decreasing the severity of a coronavirus infection.  Additionally it is noted that none of the examples in the specification utilize zinc in a method of treatment.  Example 9 appears to be the closest treatment to the instantly claimed method, and utilizes hydroxychloroquine 200 mg twice daily increasing after three days to 3 times daily, together with azithromycin 50 mg three times a day, however it does not use zinc.  Further, the example never discloses that the patent ever tested positive for COVID, and only states that after 12 days swabs are negative for coronavirus COVID-19, which is a normal recovery period for a mild case of COVID-19 (see Maragakis).  It is known in the art that anosmia is common in viral infections, and can also arise from non-COVID-19 viral infections as well as rhinoviruses (see “COVID-19 Basics”).
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into compositions comprising (a) chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) azithromycin; and (c) zinc.  Because this research would have to be exhaustive, and because it would involve such a wide scope, methods of administration and treatment regimens, it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs or a pharmaceutical dosage form comprising (a) 50mg to 1000mg chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) 50mg to 1000mg azithromycin; and (c) zinc specifically the elected species of (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of skill upon reading the instant specification at the time of the invention would have understood that the specification conveyed with reasonable clarity that Applicant was in possession of the invention as now claimed, including a therapeutic combination comprising zinc, hydroxychloroquine and azithromycin.  Applicant points to [0037], [0038], [0041], [0042], [0058], [0086], and [0092] in support of the combination of hydroxychloroquine, azithromycin, and zinc.  However, this illustrates the issue at hand.  The specification speaks generally of (a) chloroquine, chloroquine phosphate, chloroquine diphosphate or hydroxychloroquine; (b) a macrolide antibiotic or a macrolide drug; and (c) zinc and of (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc, Applicant’s elected species of the claimed genus, however the instant specification does not specifically disclose a method of treatment with those specific three components, either as a genus or elected species, nor does it even teach a pharmaceutical dosage form with the three species present.  The instant specification provides a laundry-list of active agents in the disclosure.  The combination recited by the instant claims requires selection and combination of claim elements from a variety of lists in the instant specification, which rises to picking and choosing to arrive at the claimed invention as exemplified by Applicant’s arguments pointing to all the various paragraph one must search for to arrive at the required combination to practice the claimed method. Zinc is only disclosed once in the instant specification (see [0042]), as part of a list of dozens of therapeutic agents (see [0037]-[0046] for the full recitation of agents), which does not include azithromycin.  Alternatively, azithromycin is taught to be part of a list of optional agents in any combination which spans from [0004]-[0036].  There are examples which use 200mg hydroxychloroquine twice a day and 50mg azithromycin three times a day (see Example 9), but one would have to pick from a totally unrelated list to arrive at the addition of zinc.  Thus, the specification does not provide the blaze marks necessary to guide a skilled artisan to the claimed method as a unified whole.  
Applicant argues that that the specification as filed provides reasonable enablement for the instant claimed invention. However, as in the rejection of record discussed above, In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  As noted above, the specification speaks generally (i) hydroxychloroquine; (ii) azithromycin; and (iii) zinc, however it does not specifically disclose a method of use with those specific three components nor does it even teach a pharmaceutical dosage form with the three species present.  The specification is silent as to routes of administration and treatment regimens for the claimed method.
Applicant argues that the Declaration by Dr. Borody establishes that one of skill in the art at the time of the invention after reading the instant specification would understand how to make and use, without undue experimentation, the instant invention as claimed.  However, the declaration specifically acknowledges that the efficacy of the claimed method is not known:
I declare that all the methods and knowledge needed to design a clinical trial to determine the efficacy of the claimed invention, including for example the selection of subjects, design of treatment regimens, monitoring, selecting trial end points, and data analysis, were all well known in the art at the time of this invention.

(see page 6 of the Declaration filed 4/25/2022).
Further, while generally post-filing date references to demonstrate enablement should not be used, if a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993).  In the instant case, the Examiner notes Azithromycin has been shown to have has no important clinical benefit in patients with COVID-19 (see “Azithromycin and doxycycline should not be used in the management of COVID-19, DHSC advises” by Robinson).  Thus, Applicant states on the record that the efficacy of the claimed method is not known, and Azithromycin has been shown to have no important clinical benefits in treating COVID-19.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611